Exhibit 10.2

 

 

 

July 1, 2004

 

 

Thomas E. Freston

c/o Viacom Inc.

1515 Broadway

New York, New York  10036

 

Dear Mr. Freston:

 

Viacom Inc. (“Viacom” or the “Company”), having an address at 1515 Broadway, New
York, New York 10036, agrees to employ you and you agree to accept such
employment upon the following terms and conditions:

 

1.               Term.  The term of your employment hereunder shall commence on
July 1, 2004 and, unless terminated by Viacom or you pursuant to paragraph 8
hereof, shall continue through and until June 30, 2009.  The period from July 1,
2004 through June 30, 2009 shall hereinafter be referred to as the “Employment
Term” notwithstanding any earlier termination pursuant to paragraph 8.

 

2.               Duties.  During your employment under this Agreement, you agree
to devote your entire business time, attention and energies to the business of
Viacom, except for vacations, illness or incapacity.  However, nothing in this
Agreement shall preclude you from serving as a member of the Board of Directors
of any charitable, educational, religious or entertainment industry trade,
public interest or public service organization, in each instance not
inconsistent with the business practices and policies of Viacom, or from
devoting reasonable periods of time to the activities of the aforementioned
organizations or from managing your personal investments; provided, that such
activities do not materially interfere with the performance of your duties and
responsibilities hereunder.  You will be Co-President and Co-Chief Operating
Officer of Viacom, reporting directly and solely to the Chairman and Chief
Executive Officer of Viacom (the “Chairman, CEO”), and you agree to perform such
duties, and such other duties reasonable and consistent with such offices as may
be assigned to you from time to time by the Chairman, CEO.  You will manage the
operations of the following business units of Viacom: (i) MTV Networks,
Paramount Motion Picture Group, Paramount Parks, Showtime, BET, Simon & Schuster
and such other business units as may be added from time to time, and (ii) any
business units managed by you as of the commencement of the Employment Term
regardless of whether those units are listed in (i).  You acknowledge that
Leslie Moonves will be your Co-President and Co-Chief Operating Officer (the
“Other Co-Chief Operating Officer”) and will manage the operations of the
following business units of Viacom: (x) CBS, UPN, Paramount Television
(including Spelling Productions Inc.), CBS Enterprises, Infinity Radio, Viacom
Outdoor and such other

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 2

 

 

 

business units as may be added from time to time, and (y) any business units
managed by him as of the commencement of the Employment Term regardless of
whether those units are listed in (x).  You will have the authority, functions,
duties, powers and responsibilities normally associated with your position,
including, without limitation, (i) all of the powers, rights and functions with
respect to supervising, coordinating and managing the business, operations and
activities of the business units for which you are responsible; and (ii)
decisions on hiring and firing of the personnel of such business units; subject,
in each case, to the approval of the Chief Executive Officer of Viacom, as
appropriate, and subject to required approvals and policies of the Board of
Directors or the Compensation Committee of Viacom.  You acknowledge that the
Viacom officers in charge of the Viacom corporate functions will report to the
Chairman, CEO and will, in the ordinary course of their duties, liaise with
respect to such corporate functions with you and the managers of the business
units for which you are responsible.  You shall render your services under this
Agreement from Viacom’s offices in the New York metropolitan area (except for
services rendered during business trips as may be reasonably necessary), and you
shall not be required to relocate outside of the New York metropolitan area.  On
the date on which the executive serving as the Chairman, CEO on the date of this
Agreement resigns from the position of CEO (or ceases to serve in such position
for any reason) but in any event no later than December 31, 2007: (i) you will
be appointed the Chief Executive Officer of Viacom or the Co-Chief Executive
Officer of Viacom (with the Other Co-Chief Operating Officer appointed as the
other Co-Chief Executive Officer of Viacom); or (ii) you will be appointed as
the sole President and Chief Operating Officer of Viacom (with the Other
Co-Chief Operating Officer appointed as the Chief Executive Officer of Viacom).

 

3.               Compensation.

 

(a)          Salary.  For all the services rendered by you in any capacity
hereunder, Viacom agrees to pay you the sum of Three Million Dollars
($3,000,000) per annum (“Salary”), payable in accordance with Viacom’s then
effective payroll practices but no less frequently than semi-monthly.

 

(b)         Deferred Compensation.  In addition to your Salary, you shall earn,
with respect to each payroll period during the Employment Term, additional
amounts (“Deferred Compensation”), the payment of which (together with the
return thereon as provided in this paragraph 3(b)), shall be deferred until
January of the first calendar year following the year in which you cease to be
an “executive officer” of Viacom, as defined by the rules and regulations of the
Securities Exchange Commission for purposes of the Securities Exchange Act of
1934, as amended, and payable at that time or at such later date as shall be
determined pursuant to paragraph 20.  The Deferred Compensation for the six (6)
month period from July 1, 2004 through December 31, 2004 shall equal One Million
Dollars ($1,000,000), based on an annualized rate of Two Million Dollars
($2,000,000).  The annualized rate of Deferred Compensation for each subsequent
calendar year during the Employment Term shall be increased by Three Hundred

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 3

 

 

 

Thousand Dollars ($300,000) on each January 1st during the Employment Term,
commencing January 1, 2005.  Deferred Compensation shall be credited to a
bookkeeping account maintained by Viacom on your behalf, the balance of which
account shall periodically be credited (or debited) with deemed positive (or
negative) return calculated in the same manner, and at the same times, as the
deemed return on your account under the Viacom Excess 401(k) Plan for Senior
Executives  (as such plan may be amended from time to time, the “Excess 401(k)
Plan”) is determined (it being understood and agreed that, if at any time during
which the Deferred Compensation remains payable, your account balance in the
Excess 401(k) Plan is distributed in full to you, your Deferred Compensation
account shall continue to be credited or debited with a deemed return based on
the investment portfolio in which your Excess 401(k) Plan account was notionally
invested immediately prior to its distribution).  Viacom’s obligation to pay the
Deferred Compensation (including the return thereon provided for in this
paragraph 3(b)) shall be an unfunded obligation to be satisfied from the general
funds of Viacom.

 

(c)          Bonus Compensation.  In addition to your Salary and Deferred
Compensation, you shall be entitled to receive bonus compensation for each of
the calendar years during the Employment Term, determined and payable as follows
(“Bonus”):

 

(i)                       Your Bonus for each calendar year or portion thereof
during the Employment Term will be based upon achievement of the performance
goal established by the Viacom Compensation Committee for each calendar year or
partial calendar year performance period during the Employment Term and shall be
determined, in accordance with the Viacom Senior Executive Short-Term Incentive
Plan, as the same may be amended from time to time (the “Senior Executive
STIP”), which performance goal shall be no less favorable to you than the
performance goal used to determine the amount of bonus payable to any other
executive of Viacom who participates in the Senior Executive STIP.   You shall
have meaningful input in the process regarding the determination of the
performance goal with the Chairman and the Viacom Compensation Committee prior
to the determination of such performance goal for the Senior Executive STIP for
each performance period.

 

(ii)                    Your Target Bonus for each of the calendar years or
portion thereof during the Employment Term shall be 200% of your Salary and
Deferred Compensation at the annualized rate in effect at the end of such
period.  For the 2004 calendar year, your bonus compensation for the entire year
will be based on the sum of your Salary and Deferred Compensation at the
annualized rate in effect

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 4

 

 

 

at the end of the year and the Senior Executive STIP performance goal
established by the Viacom Compensation Committee for the period from July 1,
2004 through December 31, 2004.

 

(iii)                 Assuming the performance goal pre-established by the
Viacom Compensation Committee for each calendar year or partial calendar year
performance period during the Employment Term has been achieved and certified by
the Committee, the Compensation Committee is entitled to use its negative
discretion to reduce the amount of the Bonus that you are entitled to receive
for such performance period but will not reduce your Bonus for any such period
below the amount of the bonus compensation that you would have been entitled to
receive if you had continued to participate in Viacom’s Short-Term Incentive
Plan, as the same may be amended from time to time (the “STIP”), for such
period.  In addition, assuming the pre-established performance goal for the
period from July 1, 2004 through December 31, 2004 has been achieved and
certified by the Compensation Committee, in exercising its negative discretion
to determine the amount of the Bonus that you will receive under the Senior
Executive STIP for the 2004 calendar year, the Compensation Committee will give
due consideration to the performance of the business units for which you were
responsible during the first half of such year, including their achievement of
their objectives under the STIP during such period.

 

(iv)                Your Bonus for any calendar year, including the last
calendar year of the Employment Term, shall be payable by February 28th of the
following year.  For the avoidance of doubt, it is understood that you will
receive the Bonus to which you are entitled for each calendar year in which you
were employed, even if you are not employed on February 28th of the following
year or on the actual date on which bonuses are paid for such year.  In the
event that your employment under this Agreement terminates on or following the
expiration of the Employment Term, you shall be entitled to receive a bonus for
calendar year 2009, equal to your Target Bonus, prorated for the period of your
employment during 2009 and payable by February 28, 2010.

 

(v)                   In the event that the Senior Executive STIP is amended or
terminated, you will be given an opportunity under the amended or successor plan
to earn bonus compensation equivalent to the amount that you could have earned
under this paragraph 3(c) but subject to the same limitations.

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 5

 

 

 

(d)         Long Term Compensation.  In addition to your Salary, Deferred
Compensation and Bonus, you shall receive the following grants of long-term
compensation under the Viacom 2004 Long-Term Management Incentive Plan (the
“2004 LTMIP”) or a successor plan (together with Viacom’s 1994, 1997 and 2000
Long-Term Management Incentive Plans, collectively, the “LTMIP”):

 

(i)                       Stock Option Grants.  The Viacom Compensation
Committee awarded you, on July 1, 2004, grants under the 2004 LTMIP to purchase
an aggregate of One Million Five Hundred Thousand (1,500,000) shares of Viacom
Class B Common Stock as follows:  (x) a grant of stock options to purchase Five
Hundred Thousand (500,000) shares of Viacom Class B Common Stock that will vest
on December 31, 2004; and (y) a grant of stock options to purchase One Million
(1,000,000) shares of Class B Common Stock that will vest in four (4) equal
installments on July 1, 2005, July 1, 2006, July 1, 2007 and July 1, 2008.  Each
grant has a per share exercise price of $35.51 (which is equal to the closing
price of a share of Viacom Class B Common Stock on the New York Stock Exchange
on the July 1, 2004 date of grant).

 

(ii)                    Restricted Units.  The Viacom Compensation Committee
will award you four (4) grants under the LTMIP, each for 115,000 restricted
share units (“Restricted Units”), during the first calendar quarter of 2005,
2006, 2007 and 2008.  Each Restricted Unit will correspond to one (1) share of
Viacom Class B Common Stock.  At the time of each grant, the Compensation
Committee will establish a performance goal requirement for such award of
Restricted Units for a performance period that will end no later than December
31st of the year in which the grant was made.  The Compensation Committee shall
establish the same performance goal for each grant of Restricted Units that it
establishes for the Senior Executive STIP for the performance period during
which such grant of Restricted Units is awarded.  At the first Compensation
Committee meeting held after the end of each performance period during which
Restricted Units were awarded (which meeting is expected to be held in January),
the Compensation Committee will determine whether the performance goal for each
award of Restricted Units has been achieved.  If the Committee certifies that
the performance goal established for an award of Restricted Units has been
achieved, the award will vest and become payable as described below.  If the
Compensation Committee finds that the goal established for any grant of
Restricted Units has not been achieved, the award will not vest and will be
cancelled.  The Restricted Units will be payable only in

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 6

 

 

 

shares of Class B Common Stock.  Prior to the end of each calendar year during
the Employment Term, you will have an option to defer receipt of payment of the
Restricted Units that will be awarded during the following year; you can defer
payment of such Restricted Units as follows:  (x) for up to ten (10) years after
the Restricted Units vest for in-service distributions, and (y) for up to three
(3) years after the termination of your Viacom employment for post-termination
distributions.  If a timely election to defer is not made for any award of
Restricted Units, payment of such Restricted Units will be made shortly after
the Restricted Units vest.  Notwithstanding any of the foregoing, payment of
each award of Restricted Units will be deferred to the date determined in
accordance with paragraph 20 if such date is later than the date on which
payment would otherwise be made.

 

4.               Benefits.

 

(a)          You shall be entitled to participate in such life and medical
insurance, pension and other plans as Viacom may have or establish from time to
time and in which any other Viacom executives are eligible to participate.  The
foregoing, however, shall not be construed to require Viacom to establish any
such plans or to prevent the modification or termination of such plans once
established, and no such action or failure thereof shall affect this Agreement. 
In the event your benefits in such plans are reduced or terminated and such
reduction or termination was not a result of a change in law, the Company shall
continue to provide you with benefits equivalent to the benefits provided prior
to any such reduction or termination until the end of the Employment Term.  It
is further understood and agreed that all benefits you may be entitled to as an
employee of Viacom shall be based upon your Salary plus Deferred Compensation
(as if it were Salary), as set forth in paragraphs 3(a) and 3(b), and not upon
any bonus compensation due, payable or paid to you hereunder, except where the
benefit plan expressly provides otherwise.  You shall be entitled to four (4)
weeks paid vacation during each year during the Employment Term.

 

(b)         Viacom shall provide you with no less than Eight Million Dollars
($8,000,000) of life insurance during the Employment Term, provided, that the
amount of such life insurance, and the terms and conditions under which it is
provided, shall be no less favorable than those currently in effect for you. 
You shall have the right to assign the policy for such life insurance to your
spouse and/or issue or to a trust or trusts primarily for the benefit of your
spouse or issue.

 

5.               Business Expenses, Perquisites.  During the Employment Term,
you shall be reimbursed for such reasonable travel and other expenses incurred
in the performance of your duties hereunder on a basis no less favorable than
that provided by Viacom to any of its senior executives at your level or below
but in any event on a basis no less favorable

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 7

 

 

 

to you than had previously been provided to you, or agreed to be provided to
you, prior to the date of this Agreement.  You shall be entitled to receive such
perquisites with respect to an automobile as are provided to any senior
executive reporting directly to the Chairman of Viacom, including a car
allowance of Eleven Hundred Dollars ($l,100) per month and the provision of
insurance for a car.  Viacom shall pay all fees and expenses of your counsel and
other fees and expenses which you may incur in an effort to establish
entitlement to compensation or other benefits under this Agreement in the event
that you ultimately prevail.  While you are actively employed during the
Employment Term, you shall be entitled to the use of a private plane in
accordance with Viacom policy on a basis no less favorable than that provided by
Viacom to any of its senior executives at your level or below but in any event
on a basis no less favorable to you than had previously been provided to you
prior to the date of this Agreement.

 

6.               Exclusive Employment, Etc.

 

(a)          Non-Competition.  You agree that your employment hereunder is on an
exclusive basis, and that during the period ending on the last day of the
Employment Term or, if earlier, (x) the date of the termination of your
employment pursuant to paragraph 8(c), the date on which you terminate your
employment for “Good Reason” pursuant to paragraph 8(b) or the date of the
termination of your employment pursuant to paragraph 8(g), or (y) eighteen (18)
months after the termination of your employment pursuant to paragraph 8(a) (but
in any case not beyond the Employment Term) (the “Non-Compete Period”), you will
not engage in any other business activity which is in conflict with your duties
and obligations hereunder.  You agree that during the Non-Compete Period you
shall not directly or indirectly engage in or participate as an officer,
employee, director, agent or consultant for any business competitive with that
of Viacom, nor shall you make any investments in any company or business
competing with Viacom, provided, however, that nothing herein shall prevent you
from investing as less than a one (1%) percent stockholder in the securities of
any company listed on a national securities exchange or quoted on an automated
quotation system.

 

(b)         No Employee Solicitation.  You further agree that, during the period
of your employment hereunder and for the period provided below after the
termination of your employment for any reason, you will not employ any
Restricted Employee (as defined below), or in any way induce or attempt to
induce any Restricted Employee to leave the employment of Viacom or any of its
affiliates.  You agree that you will not take the actions described in the
preceding sentence (x) with respect to any Restricted Employee at the level of
Vice President or above for one (1) year after the termination of your
employment for any reason, and (y) with respect to any Restricted Employee at
the level of director for six (6) months after the termination of your
employment for any reason.  “Restricted Employee” refers to any person employed
by Viacom or any of its affiliates or predecessors or previously employed by
Viacom or any of its affiliates or predecessors (unless at such time such person
has not been employed by Viacom and/or any of its affiliates or predecessors for
at least six (6) months).

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 8

 

 

 

(c)          Confidential Information.  You agree that, during the Employment
Term or at any time thereafter, you will not use for your own purposes, or
disclose to or for the benefit of any third party, any trade secret or other
confidential information of Viacom or any of its affiliates or predecessors
which is proprietary to Viacom or any of its affiliates (except as may be
required by law or in the performance of your duties hereunder consistent with
Viacom’s policies) and you will comply with any and all confidentiality
obligations of Viacom to a third party, whether under agreement or otherwise. 
Notwithstanding the foregoing, confidential information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you or any other person who directly
or indirectly receives such information from you or at your direction, or (ii)
is or becomes available to you on a non-confidential basis from a source which
is entitled to disclose it to you.

 

(d)         Viacom Ownership.  The results and proceeds of your services
hereunder, including, without limitation, any works of authorship resulting from
your services for Viacom and created during your employment with Viacom and/or
any of its affiliates or predecessors and any works in progress, shall be
works-made-for-hire and Viacom shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, with the
right to use the same in perpetuity in any manner Viacom determines in its sole
discretion without any further payment to you whatsoever.  If, for any reason,
any of such results and proceeds shall not legally be a work-made-for-hire
and/or there are any rights which do not accrue to Viacom under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed to Viacom, and Viacom shall have the right
to use the same in perpetuity throughout the universe in any manner Viacom
determines without any further payment to you.  You shall, from time to time as
may be reasonably requested by Viacom, do any and all things which Viacom may
reasonably deem useful or desirable to establish or document Viacom’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments.  To the extent you have any rights in the results
or proceeds of your services that cannot be assigned in the manner described
above, you unconditionally and irrevocably waive the enforcement of such
rights.  This paragraph 6(d) is subject to, and does not limit, restrict, or
constitute any waiver by Viacom of any rights of ownership to which Viacom may
be entitled by operation of law by virtue of Viacom or any of its affiliates or
predecessors being your employer.

 

(e)          Litigation.  You agree that, during the period of your employment
hereunder, for one (1) year thereafter and, if longer, during the pendancy of
any litigation or other proceeding, (i) you shall not communicate with anyone
(other than your attorneys and tax advisors and except to the extent required by
law or necessary in the

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 9

 

 

 

performance of your duties hereunder) with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving Viacom or any of its affiliates or predecessors, other than
any litigation or other proceeding in which you are a party-in-opposition,
without giving prior notice to Viacom or Viacom’s counsel, and (ii) in the event
that any other party attempts to obtain information or documents from you with
respect to matters possibly related to such litigation or other proceeding, you
shall promptly so notify Viacom’s counsel unless you are prohibited from doing
so under applicable law.  You agree to cooperate, in a reasonable and
appropriate manner, with Viacom and its attorneys, both during and after the
termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved
prior to the termination of your employment to the extent Viacom pays all
expenses you incur in connection with such cooperation and to the extent such
cooperation does not unduly interfere with your personal or professional
schedule.

 

(f)            No Right to Write Books, Articles, Etc.  During the period of
your employment hereunder and for two (2) years thereafter but not beyond the
end of the Employment Term, except as authorized by Viacom, you shall not
prepare or assist any person or entity in the preparation of any books,
articles, television or motion picture productions or other creations,
concerning Viacom or any of its affiliates or predecessors or any of their
officers, directors, agents, employees, suppliers or customers.

 

(g)         Return of Property.  All property of Viacom obtained or prepared by
or for you in the course of your employment with Viacom or any of its affiliates
or predecessors, including all documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, shall remain the exclusive property of Viacom.  In the event of the
termination of your employment for any reason, Viacom reserves the right, to the
extent permitted by law and in addition to any other remedy Viacom may have, to
deduct from any monies otherwise payable to you the following:  (i) all amounts
you may owe to Viacom or any of its affiliates or predecessors at the time of or
subsequent to the termination of your employment with Viacom; and (ii) the value
of the Viacom property which you retain in your possession after the termination
of your employment with Viacom following Viacom’s written request for same and
your failure to return same.  In the event that the law of any state or other
jurisdiction requires the consent of any employee for such deductions, this
Agreement shall serve as such consent.

 

(h)         Non-Disparagement.  You and, to the extent set forth in the next
sentence, Viacom agree that each party shall not, during the period of your
employment hereunder and for one (1) year thereafter, criticize, ridicule or
make any statement which disparages or is derogatory of the other party in any
non-public communication with any customer, client or member of the investment
community or media or in any public communication.  Viacom’s obligations under
the preceding sentence shall be limited to communications by its senior
corporate executives having the rank of Senior Vice

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 10

 

 

 

President or above (“Specified Executives”), and it is agreed and understood
that any such communication by any Specified Executive shall be deemed to be a
breach of this paragraph 6(h) by Viacom.  Notwithstanding the foregoing, neither
party shall be prohibited from making statements in response to statements by
the other party that criticize or ridicule or are disparaging or derogatory
provided that the responsive statements do not criticize or ridicule and are not
disparaging or derogatory.

 

(i)             Injunctive Relief, Etc.  Viacom has entered into this Agreement
in order to obtain the benefit of your unique skills, talent and experience. 
You acknowledge and agree that any violation of paragraphs 6(a) through (h) will
result in irreparable damage to Viacom, and, accordingly, Viacom may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Viacom.  You and
Viacom agree that the restrictions and remedies contained in paragraphs 6(a)
through (h) are reasonable and that it is your intention and the intention of
Viacom that such restrictions and remedies shall be enforceable to the fullest
extent permissible by law.  If it shall be found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable.

 

(j)             Survival.  Your obligations under paragraphs 6(a) through (h)
and Viacom’s obligations under paragraph 6(h) shall remain in full force and
effect for the entire period provided therein notwithstanding the termination of
your employment pursuant to paragraph 8 hereof or otherwise or the expiration of
the Employment Term.

 

7.               Incapacity.  In the event you become totally medically disabled
and you will not be able to substantially perform your duties for at least six
(6) consecutive months or a total of 180 days during any 270 day period, the
Chairman of Viacom, at any time after such disability has continued for 60
consecutive days, may determine that Viacom requires such duties and
responsibilities be performed by another executive.  In the event that you
become “disabled” within the meaning of such term under Viacom’s Short-Term
Disability (STD) and its Long-Term Disability (LTD) program, you will first
receive benefits under the STD program for the first 26 weeks of consecutive
absence, which will be equal to your Salary and you shall continue to earn your
Deferred Compensation for such period.  Thereafter, you will be eligible to
receive benefits under the LTD program in accordance with its terms.  Upon
receipt of benefits under the LTD program, you will also be entitled to receive
the following:

 

(i)                       Target Bonus prorated for the portion of the calendar
year through the date on which you become eligible to receive benefits under the
LTD program, payable at the time the Bonus for such calendar year would
otherwise be paid;

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 11

 

 

 

(ii)                    Deferred Compensation attributable to prior calendar
years, payable, together with the return thereon as provided in paragraph 3(b),
prior to January 31st of the calendar year following the calendar year in which
such benefits commence;

 

(iii)                 all unvested restricted share units will vest and payment
will be made within ten (10) business days after the date as of which you begin
to receive benefits under the LTD or such payment will be deferred in accordance
with the election that you made prior to the time of grant; and

 

(iv)                LTMIP stock options granted on or after July 1, 2004 that
are vested on the date as of which benefits commence under the LTD, or that
would have vested and become exercisable on or before the last day of the
Employment Term, will be exercisable for three (3) years after the date as of
which benefits commence under the LTD or, if earlier, the expiration date of the
stock options.

 

For the periods that you receive compensation and benefits under the STD and LTD
programs, the compensation and benefits provided under such programs and the
compensation provided under this paragraph 7 are in lieu of Salary, Deferred
Compensation and Bonus under paragraphs 3(a), (b) and (c) for such periods.  In
the event that you thereafter become able to substantially perform your duties,
your employment will be terminated pursuant to paragraph 8(c) and you will be
entitled to receive, after such termination of your employment, the compensation
and benefits provided in paragraphs 8(d)(i) through (iv) and, to the extent
applicable, paragraph 8(d)(vii).

 

8.               Termination.

 

(a)          Termination for Cause.  Viacom may, at its option, terminate this
Agreement forthwith for “cause”, in which case Viacom shall be required to
provide you with the Accrued Obligations (as defined below).  For purposes of
this Agreement, termination of this Agreement for “cause” shall be limited to
termination for (i) engaging or participating in intentional acts of material
fraud against Viacom; (ii) willful misfeasance having a material adverse effect
on Viacom (except in the event of your disability as set forth in paragraph 7);
(iii) conviction of a felony; (iv) willful unauthorized disclosure of a trade
secret or other confidential material information of Viacom; or (v) your
terminating your employment without Good Reason (as defined below) other than
for death or your permanent disability or pursuant to paragraph 8(g) (it being
understood that your terminating your employment prior to the end of the
eighteen (18) month period referred to in the introductory sentence of paragraph
8(g) would constitute “cause”).  Anything herein to the contrary
notwithstanding, Viacom will give you written notice, not more than thirty (30)
calendar days after the occurrence of the

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 12

 

 

 

event constituting “cause” comes to the attention of an “executive officer” of
Viacom (as defined by the rules and regulations of the Securities Exchange
Commission for purposes of the Securities Exchange Act of 1934, as amended),
prior to terminating this Agreement for the cause set forth in (ii) setting
forth the nature of any alleged misfeasance in reasonable detail and the conduct
required to cure such misfeasance.  Except for a breach which cannot by its
nature be cured, you shall have thirty (30) days from your receipt of such
notice within which to cure and within which period Viacom cannot terminate this
Agreement for the stated reasons, and, if so cured, after which period Viacom
cannot terminate your employment under this Agreement for the stated reasons. 
For purposes of this Agreement, no such purported termination of your employment
for the cause set forth in (ii) shall be effective without such notice.  Accrued
Obligations shall consist of (i) your Salary through the effective date of your
termination, (ii) any earned but unpaid Bonus with respect to any then completed
calendar year, (iii) the Deferred Compensation credited on your behalf under
paragraph 3(b) as of the effective date of your termination (which shall be
paid, together with the return thereon as provided in paragraph 3(b), prior to
January 31st of the calendar year following the effective date of your
termination or such later date as shall be determined pursuant to paragraph 20),
and (iv) all other vested compensation benefits to which you are entitled as of
the effective date of your termination under the terms and conditions applicable
to such compensation and benefits.

 

(b)         Good Reason Termination.  Upon written notice to Viacom, you may
terminate your employment hereunder for “Good Reason” at any time during the
Employment Term not more than thirty (30) calendar days after the occurrence of
the event constituting Good Reason. Such notice shall state an effective date no
earlier than thirty (30) business days after the date it is given.  Viacom shall
have ten (10) business days from the giving of such notice within which to cure
and within which period you cannot terminate your employment under this
Agreement for the stated reasons and, if so cured, after which you cannot
terminate your employment under this Agreement for the stated reasons; provided,
however, that this sentence shall not apply with respect to events which by
their nature cannot be cured.  Good Reason shall mean, without your prior
written consent, other than in connection with the termination of your
employment for “cause” (as defined above) or in connection with your permanent
disability or as a result of your death:

 

(i)                       the assignment to you by Viacom of duties inconsistent
with your positions, duties, responsibilities, titles or offices;

 

(ii)                    the diminution or withdrawal of a meaningful portion of
your authority or responsibilities as set forth in paragraph 2, subject to
Viacom’s right to sell or otherwise dispose of New Business Units as set forth
below;

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 13

 

 

 

(iii)                 a reduction by Viacom of your Salary, Deferred
Compensation or Target Bonus as provided in this Agreement, as the same may be
increased from time to time during the Employment Term;

 

(iv)                Viacom’s requiring you to be based anywhere other than the
New York metropolitan area;

 

(v)                   your removal from or any failure to re-elect you as
Co-President and Co-Chief Operating Officer of Viacom while the current
Chairman, CEO serves in the position of CEO;

 

(vi)                the failure to appoint you to one of the following positions
on the date on which the current Chairman, CEO resigns from the position of CEO
(or ceases to hold such position for any reason) but not later than December 31,
2007: (A) the Chief Executive Officer of Viacom or the Co-Chief Executive
Officer of Viacom (with the Other Co-Chief Operating Officer being appointed as
the Co-Chief Executive Officer of Viacom), or (B) the sole President and Chief
Operating Officer of Viacom (with the Other Co-Chief Operating Officer of Viacom
being appointed as the Chief Executive Officer of Viacom);

 

(vii)             a change in reporting such that you do not report solely and
directly to the Chairman, CEO or to Viacom’s Board of Directors before December
31, 2007 or, if earlier, the date on which the current Chairman, CEO resigns
from the position of CEO (or ceases to hold such position for any reason), and,
thereafter, a change in reporting such as you do not report to (A) the Chairman
of Viacom or Viacom’s Board of Directors, if you have been promoted to the
position of Chief Executive Officer or Co-Chief Executive Officer of Viacom, or
(B) to the Other Co-Chief Operating Officer of Viacom who has been promoted to
the office of the Chief Executive Officer of Viacom, if you have been promoted
to the position of the sole President and Chief Operating Officer of Viacom;

 

(viii)          the failure to appoint or elect you to the position of (A) the
sole President and Chief Operating Officer of Viacom, if the Other Co-Chief
Operating Officer of Viacom resigns or his employment terminates for any reason,
(B) the sole Chief Executive Officer of Viacom, if the other Co-Chief Executive
Officer resigns or his employment terminates for any reason, or (C) the Chief
Executive Officer of Viacom, if the Other Co-Chief Operating Officer becomes the
Chief Executive Officer of Viacom and thereafter

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 14

 

 

 

                                  resigns or his employment terminates for any
reason, in each case, with authority over the business units previously
supervised by the departing executive; or

 

(ix)                  any other material breach by Viacom of its material
obligations hereunder.

 

Notwithstanding anything to the contrary in this Agreement, Viacom may sell or
otherwise dispose of any New Business Unit (as defined below); provided, that
the aggregate revenues of all New Business Units sold or otherwise disposed of
within any six (6) month period during the Employment Term do not constitute
more than 50% of the aggregate revenues of the New Business Units at such time,
based on the Viacom’s most recent quarterly financial statements.  In making the
calculation described in the proviso in the preceding sentence, Viacom may
include, on a pro forma basis, the revenues of any Potential New Business Unit
(as defined below); provided, that, if Viacom formally abandons (or it receives
notification that the other party has formally abandoned) the negotiations
relating to Viacom’s acquisition of a Potential New Business Unit whose revenues
were included in the calculation referred to in the preceding sentence, Viacom
will promptly notify you of such abandonment and you can, by written notice to
Viacom within thirty (30) business days after Viacom’s notification to you,
require the calculation to be made as of the date of such notification without
including the revenues of such company.  A “New Business Unit” shall mean any
business unit that you manage including any business unit acquired after the
commencement of the Employment Term but not including any business units that
you managed prior to the commencement of the Employment Term.  A “Potential New
Business Unit” shall mean any business unit for which Viacom is actively
negotiating the acquisition under authorization from the Viacom Board of
Directors that will be managed by you.

 

(c)          Termination Without Cause.  Viacom may terminate your employment
hereunder without “cause” (as defined above) at any time during the Employment
Term by written notice to you.

 

(d)         Termination Payments, Etc.  In the event that your employment
terminates pursuant to paragraph 8(b) or 8(c) hereof, you shall be entitled to
receive the following, beginning on the date of such termination:

 

(i)                       Salary, an amount equal to the Deferred Compensation
and bonus compensation shall be payable as follows:  (x) 50% of the sum of (A)
your Salary and an amount equal to the Deferred Compensation for the
Non-Mitigation Period (as defined below), and (B) bonus compensation equal to
your Target Bonus for each calendar year or portion thereof during the period
from the beginning of the calendar year in which your employment terminates
through the end of the Non-Mitigation Period (prorated

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 15

 

 

 

                                  for any partial calendar years), shall be
payable within thirty (30) days after the date of such termination; (y) 50% of
the sum of (A) and (B) in the preceding clause (x) shall be payable in
accordance with Viacom’s regular payroll practices; and (z) your Salary and an
amount equal to the Deferred Compensation for the period after the end of the
Non-Mitigation Period until the end of the Employment Term, and bonus
compensation equal to your Target Bonus for each calendar year or portion
thereof during the period after the Non-Mitigation Period until the end of the
Employment Term (prorated for any partial calendar years), shall be payable, in
each case, in accordance with Viacom’s regular payroll practices;

 

(ii)                    your car allowance as provided in paragraph 5 until the
end of the Employment Term, payable in accordance with Viacom’s then effective
payroll practices;

 

(iii)                 medical and dental insurance coverage provided under COBRA
at no cost to you (except as hereafter described) pursuant to Viacom’s
then-current benefit plans until the later of (x) eighteen (18) months after the
date of such termination, and (y) the end of the Employment Term or, if earlier,
until the date on which you become eligible for medical and dental coverage from
a third party; provided, that, during the period that Viacom provides you with
this coverage, an amount equal to the applicable COBRA premiums (or such other
amounts as may be required by law) will be included in your income for tax
purposes to the extent required by law and Viacom may withhold taxes from your
compensation for this purpose;

 

(iv)                life insurance coverage as set forth in paragraph 4 hereof
until the end of the Employment Term or, if earlier, the date on which you
become eligible for insurance coverage from a third party employer;

 

(v)                   all unvested restricted share units will vest and payment
will be made within ten (10) business days after the termination of your
employment or such payment will be deferred in accordance with the election that
you made prior to the time of grant; provided, that, in either case, payment
will be deferred until the date determined in accordance with paragraph 20, if
such date is later that the date on which payment would otherwise be made;

 

(vi)                LTMIP stock options granted on or after July 1, 2004 that
are vested on the date of such termination of your employment, or that

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 16

 

 

 

                                  would have vested and become exercisable on or
before the last day of the Employment Term, will be exercisable for the
following period after the date of such termination or, if earlier, the
expiration date of such stock options:

 

(w)                six (6) months after the date of such termination, if the
termination occurs before June 30, 2005;

 

(x)                    one (1) year after the date of such termination, if the
termination occurs during the period beginning on July 1, 2005 and ending on
June 30, 2006;

 

(y)                  two (2) years after the date of such termination, if the
termination occurs during the period beginning on July 1, 2006 and ending on
June 30, 2007; and

 

(z)                    three (3) years after the date of such termination, if
the termination occurs on or after July 1, 2007; and

 

(vii)             the Accrued Obligations.

 

You shall be required to mitigate the amount of any payment provided for in (i)
and (ii) of this paragraph 8(c) by seeking other employment or otherwise (only
to the extent required by law) and the amount of any such payment provided for
in (i) and (ii) shall be reduced by any compensation earned by you after the
termination of your employment and during or with respect to the Employment Term
from a third person except that mitigation shall not be required, and no
reduction for any other compensation shall be made, for the shorter of (x)
thirty six (36) months after the termination of your employment pursuant to
paragraph 8(b) or 8(c) or (y) the period commencing with the termination of your
employment and ending on the last day of the Employment Term (the
“Non-Mitigation Period”).  The payments provided for in (i) above are in lieu of
any severance or income continuation or protection under any Viacom plan that
may now or hereafter exist.  The payments and benefits to be provided pursuant
to this paragraph 8(d) shall constitute liquidated damages, and shall be deemed
to satisfy and be in full and final settlement of all obligations of Viacom to
you under this Agreement.

 

(e)          Termination of Benefits.  Notwithstanding anything in this
Agreement to the contrary (except as otherwise provided in paragraphs 8(d) and
(g) with respect to medical, dental and life insurance and the continued
exercisability of stock options), coverage under all Viacom benefit plans and
programs (including, without limitation, vacation, 401(k) and excess 401(k)
plans, pension and excess pension plans, LTD, car insurance and accidental death
and dismemberment and business travel and accident insurance) will terminate
upon the termination of your employment except to the extent otherwise expressly
provided in such plans or programs.

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 17

 

 

 

(f)            Excise Taxes.  Notwithstanding anything herein to the contrary,
in the event that it is determined by Viacom, or by the Internal Revenue Service
(the “IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you hereunder, would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”), or any interest or penalties with respect to
such excise tax (such excise tax, together with any interest or penalties
thereon, is herein referred to as the “Excise Tax”), then Viacom shall pay
(either directly to the IRS as tax withholdings or to you as a reimbursement of
any amount of taxes, interest and penalties paid by you to the IRS) both the
Excise Tax and an additional cash payment (a “Gross-Up Payment”) in an amount
that will place you in the same after-tax economic position that you would have
enjoyed if the payment or benefit had not been subject to the Excise Tax. 
Viacom will consult with its outside tax counsel at its expense, to the extent
it reasonably deems appropriate, in making determinations pursuant to the
preceding sentence.  The amount of the Gross-Up Payment shall be calculated by
Viacom’s regular independent auditors based on the amount of the Excise Tax paid
by Viacom as determined by Viacom or the IRS.  If the amount of the Excise Tax
determined by the IRS is greater than an amount previously determined by Viacom,
Viacom’s auditors shall recalculate the amount of the Gross-Up Payment. 
Viacom’s auditors shall provide you with detailed support for its calculations. 
Viacom shall be responsible for the fees and expenses incurred by its auditors
in making these calculations.  You shall promptly notify Viacom of any IRS
assertion during an Audit that an Excise Tax is due with respect to any payment
or benefit, but you shall be under no obligation to defend against such claim by
the IRS unless Viacom requests, in writing, that you undertake the defense of
such IRS claim on behalf of Viacom and at Viacom’s sole expense.  In such event,
Viacom may elect to control the conduct to a final determination through counsel
of its own choosing and at its sole expense, of any audit, administrative or
judicial proceeding involving an asserted liability relating to the Excise Tax,
and you shall not settle, compromise or concede such asserted Excise Tax and
shall cooperate with Viacom in each phase of any contest.

 

(g)         Severance Payments, Etc.  In the event that you are promoted to the
position of sole President and Chief Operating Officer and you remain employed
in that position for a period of eighteen (18) months after such promotion, you
will receive the following, beginning on the date of such termination, if (x)
you elect to terminate your employment, as of or within thirty (30) days
following the expiration of such eighteen (18) month period, by giving prior
written notice to the Company, or (y) your employment under this Agreement has
terminated at the end of such eighteen (18) month period, since the Employment
Term has expired:

 

(i)                       the sum of (A) your Salary and an amount equal to the
Deferred Compensation that you would otherwise have earned, as provided in
paragraphs 3(a) and 3(b), for six (6) months after the termination of your
employment, and (B) bonus compensation equal to your Target Bonus for each
calendar year or portion

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 18

 

 

 

                                  thereof during the period from the beginning
of the year in which your employment terminates and ending six (6) months after
the termination of your employment (prorated for any partial calendar years),
shall be payable as follows:  (x) 50% of the sum of (A) and (B) within thirty
(30) days after the date of such termination, and (y) 50% of the sum of (A) and
(B) in accordance with Viacom’s regular payroll practices;

 

(ii)                    your car allowance as provided in paragraph 5 for six
(6) months after the termination of your employment and payable in accordance
with Viacom’s then effective payroll practices;

 

(iii)                 medical and dental insurance coverage provided under COBRA
at no cost to you (except as hereafter described) pursuant to Viacom’s
then-current benefit plans for six (6) months after the termination of your
employment or, if earlier until the date on which you become eligible for
medical and dental coverage from a third party; provided, that, during the
period that Viacom provides you with this coverage, an amount equal to the
applicable COBRA premiums (or such other amounts as may be required by law) will
be included in your income for tax purposes to the extent required by law and
Viacom may withhold taxes from your compensation for this purpose;

 

(iv)                life insurance coverage as set forth in paragraph 4 hereof
for six (6) months after the termination of your employment or, if earlier, the
date on which you become eligible for insurance coverage from a third party
employer;

 

(v)                   all unvested restricted share units will vest and payment
will be made within ten (10) business days after the termination of your
employment or such payment will be deferred in accordance with the election that
you made prior to the time of grant; provided, that, in either case, payment
will be deferred until the date determined in accordance with paragraph 20, if
such date is later than the date on which payment would otherwise be made;

 

(vi)                LTMIP stock options granted on or after July 1, 2004 that
are vested on the date of such termination of your employment, or that would
have vested and become exercisable on or before the last day of the Employment
Term, will be exercisable for three (3) years after the date of such termination
or, if earlier, the expiration date of such stock options; and

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 19

 

 

 

(vii)             the Accrued Obligations.

 

You will not be required to mitigate the amount of any payment provided for in
this paragraph 8(g) and no reduction will be made for any compensation earned by
you from a third party.  You will continue to be subject to the obligations set
forth in paragraphs 6(b) through (h) except that your obligations under such
paragraphs will be determined as though the date of the termination of your
employment pursuant to this paragraph 8(g) were the last day of the Employment
Term.  Except as otherwise provided in this paragraph 8(g) with respect to
medical, dental and life insurance and the continued exercisability of stock
options), coverage under all Viacom benefit plans and programs (including,
without limitation, vacation, 401(k) and excess 401(k) plans, pension and excess
pension plans, LTD, car insurance and accidental death and dismemberment and
business travel and accident insurance) will terminate upon the termination of
your employment except to the extent otherwise expressly provided in such plans
or programs.

 

(h)         Advisory Services.  In the event that your employment terminates
pursuant to paragraph 8(b), (c) or (g), or upon the expiration of the Employment
Term (provided you remain employed, and are being paid on Viacom’s payroll,
through the end of the Employment Term), you can elect to become an advisor to
the Company for up to three (3) years after such termination of your employment
(the “Advisory Period”).  During the Advisory Period, you will provide such
advisory services concerning the business, affairs and management of the Company
as may be reasonably requested by the Chairman or the Chief Executive Officer of
Viacom; but you shall not be required to devote more than five (5) days (up to
eight (8) hours per day) each month to such services, which shall be performed
at a time and place mutually convenient to you.  You may accept full-time
employment during the Advisory Period with any charitable, educational,
religious or entertainment industry trade, public interest or public service
organization and you may provide full-time services to third parties (including
serving as a member of the Board of Directors of any such party) that is not in
competition with the Company as described in paragraph 6(a) and any compensation
earned by you from such employment shall not reduce the compensation or fees
payable by the Company under paragraphs 8(d) or (g).  During the Advisory
Period, you shall receive advisory fees of One Million Dollars ($1,000,000) per
annum, payable in accordance with Viacom’s then effective payroll practices. 
During the Advisory Period, you will be subject to the provisions of paragraphs
6(b) though (h) until the later of (x) the last day of the Advisory Period, as
the same may be terminated by you pursuant to the following sentence, and (y)
the period specified in such paragraph.  You may terminate the Advisory Period
at any time upon fourteen (14) days’ prior written notice to the Company.

 

9.               Death.  If you die prior to the termination of your employment
under this Agreement, your beneficiary or estate shall be entitled to receive
the following:

 

(i)                       your Salary up to the date on which the death occurs;

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 20

 

 

 

(ii)                    prorated Target Bonus for the year in which the death
occurs prorated through the date of death and payable when such bonus
compensation would otherwise be paid;

 

(iii)                 prorated Deferred Compensation for the calendar year in
which the death occurs and Deferred Compensation attributable to prior calendar
years payable, together with the return thereon as provided in paragraph 3(b),
prior to January 31st of the following calendar year;

 

(iv)                all unvested restricted share units will vest on the date of
death and payment will be made to your beneficiary or estate within ten (10)
business days after the date of death; and

 

(v)                   LTMIP stock options granted on or after July 1, 2004 that
are vested on the date of death, or that would have vested and become
exercisable on or before the last day of the Employment Term but for your death,
will be exercisable for two (2) years after the date of death, or, if earlier,
the expiration date of such stock options.

 

10.         Section 317 and 507 of the Federal Communications Act.  You
represent that you have not accepted or given nor will you accept or give,
directly or indirectly, any money, services or other valuable consideration from
or to anyone other than Viacom for the inclusion of any matter as part of any
film, television program or other production produced, distributed and/or
developed by Viacom and/or any of Viacom’s affiliates.

 

11.         Equal Opportunity Employer; Viacom Business Conduct Statement.  You
acknowledge that Viacom is an equal opportunity employer.  You agree that you
will comply with Viacom policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed, national origin, age, sex or disability.  In addition,
you agree that you will comply with the Viacom Business Conduct Statement.

 

12.         Indemnification.

 

(a)          Viacom shall indemnify and hold you harmless, to the maximum extent
permitted by law and by the Restated Certificate of Incorporation and/or the
By-Laws of Viacom, against judgments, fines, amounts paid in settlement of and
reasonable expenses incurred by you in connection with the defense of any action
or proceeding (or any appeal therefrom) in which you are a party by reason of
your positions under this Agreement or by reason of any prior positions held by
you with Viacom or any of its affiliates or predecessors, or for any acts or
omissions made by you in good faith in the

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 21

 

 

 

performance of any of your duties as an officer of Viacom or any of its
affiliates or predecessors.

 

(b)         To the extent that Viacom maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein.

 

13.         Notices.  All notices required to be given hereunder shall be given
in writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party, and in the case of Viacom, to the attention of the
General Counsel of Viacom.  Any notice given by mail shall be deemed to have
been given three days following such mailing.  Copies of all notices to you
shall be given to Grubman Indursky & Schindler, P.C., 152 West 57th Street, New
York, New York. 10019, Attention: Arthur I. Indursky, Esq.

 

14.         Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or Viacom except that Viacom may
assign this Agreement to any affiliate of Viacom or any successor in interest to
Viacom, provided that such assignee assumes all of the obligations of Viacom
hereunder.

 

15.         New York Law.  This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of New York applicable to
contracts entered into and performed entirely therein.  Any action to enforce
this Agreement shall be brought in the state or federal courts located in the
City of New York.

 

16.         No Implied Contract.  Nothing contained in this Agreement shall be
construed to impose any obligation on Viacom to renew this Agreement or any
portion thereof.  The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement.  Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

 

17.         Entire Understanding.  This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and can be changed only by a writing signed by both parties hereto.

 

18.         Void Provisions.  If any provision of this Agreement, as applied to
either party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

19.         Previous Agreement.  With respect to the period covered by the
Employment Term, this Agreement supersedes and cancels all prior agreements
relating to your employment by Viacom or any of Viacom’s affiliates or
predecessors, including, without limitation, your employment agreement with MTV
Networks, dated as of January 1,

 

 

--------------------------------------------------------------------------------


 

Thomas E. Freston

July 1, 2004

Page 22

 

 

 

1996, as amended (your “Prior Employment Agreement”).  Notwithstanding the
foregoing, your rights with respect to stock options granted to you by Viacom or
a predecessor of Viacom before July 1, 2004 will continue to have the terms
provided in your Prior Employment Agreement which are set forth in Exhibit A
hereto.  Notwithstanding anything in this Agreement to the contrary, in the
event that the 2004 LTMIP or a successor plan provides you with a longer period
to exercise the LTMIP stock options granted to you on or after July 1, 2004
after the termination of your employment, death, disability or retirement than
the period provided in this Agreement, you shall have the benefit of such longer
period.

 

20.         Deductions and Withholdings, Payment of Deferred Compensation.  All
amounts payable under this Agreement shall be paid less deductions and income
and payroll tax withholdings as may be required under applicable law and any
benefits and perquisites provided to you under this Agreement shall be taxable
to you as may be required under applicable law.  Notwithstanding any other
provision of this Agreement to the contrary, no distribution of Deferred
Compensation, payment for any restricted share units or distribution of any
other deferred compensation shall be made sooner than the earliest date
permitted under the provisions of the Code or the rules or regulations
promulgated thereunder, as in effect on the date of such payment, in order for
such payment to be taxable at the time of the distribution thereof.

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Viacom; after this Agreement has been executed by
Viacom and a fully executed copy returned to you, it shall constitute a binding
agreement between us.

 

 

Very truly yours,

 

 

 

VIACOM INC.

 

 

 

 

 

By:

/s/ SUMNER M. REDSTONE

 

 

Name:

Sumner M. Redstone

 

 

Title:

Chairman and Chief

 

 

 

Executive Officer

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ THOMAS E. FRESTON

 

 

  Thomas E. Freston

 

 

 

Dated:

July 15, 2004

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Summary of Provisions in Tom Freston’s

Prior Employment Agreement

 

 

Mr. Freston’s Prior Employment Agreement included the following provisions
concerning stock options granted under Viacom’s 1994, 1997 and 2000 Long-Term
Management Incentive Plans (the “LTMIP”)* which provisions remain in effect:

 

In the event that Mr. Freston’s employment is terminated by Viacom without
“cause” or by him for Good Reason, stock options granted to him under the LTMIP
which were exercisable on or prior to the date of such termination of his
employment, or that would have vested and become exercisable on or before the
last day of the Employment Term, will be exercisable (x) for stock options
granted before May 4, 2000, until six (6) months after the date of termination
or, if earlier, the expiration date of such stock options, and (y) for stock
options granted on or after May 4, 2000, for one (1) year after the date of such
termination or, if earlier, the expiration date of such stock options.

 

In the event of Mr. Freston’s permanent disability, stock options granted to him
under the LTMIP which were exercisable on or prior to the date on which benefits
commenced under Viacom’s Long-Term Disability program, or that would have vested
and become exercisable on or before the last day of his Employment Term, will be
exercisable for one (1) year after the date as of which such benefits commenced
or, if earlier, the expiration date of the stock options.

 

In the event of Mr. Freston’s death, his beneficiary or estate is entitled to
exercise stock options granted to him under the LTMIP which were exercisable on
or prior to his death, or that would have vested and become exercisable on or
prior to the last day of his Employment Term but for his death, for one (1) year
after the date of death or, if earlier, the expiration date of such stock
options.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*            As used in these provisions, “cause”, Good Reason and Employment
Term have the definitions provided in the employment agreement that applies to
Mr. Freston on the date on which his employment terminates or his permanent
disability or death occurs.  In the event that the LTMIP provides Mr. Freston
with a longer period to exercise the stock options after the termination of his
employment or in the event of his death, permanent disability or retirement than
the period provided for in the Prior Employment Agreement, he will have the
benefit of the longer period.

 

 

--------------------------------------------------------------------------------